THREADGILL, EDWARD F„ Senior Judge.
Herman Borders appeals his conviction and sentence for possession of cocaine. We affirm Borders’ conviction without comment. However, we strike the imposition of $373 in costs of investigation and remand for further proceedings because the State failed to document its request for those costs. Hall v. State, 932 So.2d 1169 (Fla. 2d DCA 2006); Howard v. State, 920 So.2d 764 (Fla. 2d DCA 2006). On remand, the costs may be reimposed if the State properly documents the costs. See Hall, 932 So.2d at 1169; Howard, 920 So.2d at 765.
Conviction affirmed; investigative costs award stricken; remanded with instructions.
STRINGER and LaROSE, JJ., concur.